Citation Nr: 0943380	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's rheumatic valvulitis, aortic and mitral valve 
deformity, and aortic valve replacement residuals, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Harold A. Crain, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from December 1951 to January 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied 
service connection for a back disorder and an increased 
disability evaluation for the Veteran's rheumatic valvulitis, 
aortic and mitral valve deformity, and aortic valve 
replacement residuals.  In August 2002, the RO denied a total 
rating for compensation purposes based on individual 
unemployability.  In June 2003, the RO noted that the Veteran 
had undergone mitral valve replacement and assigned a 100 
percent schedular evaluation for the period from September 
29, 2009, to April 30, 2003, and a 30 percent evaluation for 
the period on and after May 1, 2003, for his post-operative 
valvular heart disorder.  

In August 2004, the RO denied service connection for a right 
lower leg disorder to include arthritis, a left lower leg 
disorder to include arthritis, a right ankle disorder to 
include arthritis, a left ankle disorder to include 
arthritis, and a bilateral foot disorder to include 
arthritis.  In July 2005, the Veteran was afforded a 
videoconference hearing before a Veterans Law Judge sitting 
at the RO.  In March 2006, the Board denied service 
connection for a back disorder and arthritis of the feet, the 
ankles, and the lower leg joints and remanded the issues of 
an increased evaluation for the Veteran's rheumatic 
valvulitis, aortic and mitral valve deformity, and aortic 
valve replacement residuals and a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional action.  

In July 2008, the AMC established service connection for 
arteriovenous node conduction disease with an implanted 
pacemaker and assigned a 100 percent evaluation for the 
period from February 7, 2007, to April 30, 2007, and a 10 
percent evaluation for the period on and after May 1, 2007, 
for that disability.  In November 2008, the Veteran was 
informed that the Veterans Law Judge who had conducted his 
July 2005 videoconference hearing was no longer employed by 
the Board and he therefore had the right to an additional 
hearing before a different Veterans Law Judge.  In November 
2008, the Veteran indicated that he wished to have an 
additional hearing before a Veterans Law Judge.  In December 
2008, the Board remanded the Veteran's appeal to the RO so 
that he could be afforded the requested hearing.  

In August 2009, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, the Veteran submitted a Motion to Advance on the 
Docket.  In September 2009, the Board granted the Veteran's 
motion.  

This appeal is REMANDED to the RO.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

At the August 2009 hearing on appeal, the Veteran asserted 
that he had significant cardiac symptoms meriting assignment 
of both an evaluation in excess of 30 percent and a total 
rating for compensation purposes based on individual 
unemployability.  The Veteran's agent stated that the Veteran 
had been treated for congestive heart failure by his private 
physician and the VA examination reports of record did not 
accurately reflect the disability picture associated with his 
post-operative valvular heart disability.  

In reviewing the claims files, the Board observes that the 
clinical record is unclear as to whether the Veteran 
currently suffers from congestive heart failure and/or has a 
history of acute congestive heart failure since 2001.  An 
April 2004 written statement from C. N. C., III, M.D., 
conveys that he had treated the Veteran for approximately ten 
years.  The Veteran was reported to have multiple medical 
problems including congestive heart failure.  An August 2006 
treatment record from Dr. C. reiterates that the Veteran had 
congestive heart failure.  The report of a June 2009 VA 
cardiovascular examination for compensation purposes states 
that the Veteran was diagnosed with rheumatic heart disease; 
"valvular heart disease related to rheumatic heart disease 
status post replacement of the aortic valve, mitral valve and 
annuloplasty of the tricuspid valve;" and "a permanent 
pacemaker for AV node dysfunction at least likely as not 
caused by his rheumatic heart disease."  The examiner made 
no findings as to whether the Veteran had chronic congestive 
heart failure or a history of acute congestive heart failure.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the Veteran's history of acute congestive 
heart failure is a component of the diagnostic criteria for 
assignment of an evaluation in excess of 30 percent under 
both Diagnostic Codes 7000 and 7016 pertaining to valvular 
heart disease and heart valve replacement, the Board finds 
that further evaluation would be helpful in resolving the 
issues raised by the instant appeal.  While the Board is 
cognizant of the fact that this appeal has been pending for 
quite some time, a remand is necessary as it may provide 
evidence needed to assign a higher rating as requested by the 
Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination which is sufficiently broad 
to accurately determine the current 
nature and severity of his 
service-connected post-operative valvular 
heart disease.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should expressly state whether 
the Veteran has congestive heart failure 
and/or a history thereof since 2001.  The 
examiner should also provide an opinion 
as to whether the Veteran's service-
connected heart disability limits his 
ability to perform substantially gainful 
employment and, if so, to what extent he 
is limited.  All opinions expressed must 
be supported by complete rationale.

2.  Readjudicate the Veteran's 
entitlement to both an increased 
evaluation for rheumatic valvulitis, 
aortic and mitral valve deformity, and 
aortic valve replacement residuals and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the Veteran and his agent should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

3.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

